By the Court.
1. The license from the United States gave the defendant no authority to retail intoxicating liquors in violation of the laws of this commonwealth.
2. The exceptions do not show that the jury were not instructed that, to convict the defendant of the offence charged, they must be satisfied beyond a reasonable doubt that he was guilty ; and we must presume that they were so instructed. In determining whether he was guilty, circumstantial evidence. *263competent in its own nature, and lawfully introduced, might certainly be considered by the jury. As the defendant put his license in evidence, he cannot object to its competency. What the theory of the prosecution was, or what was the theory of the defence, is not stated; but if competent evidence made one of the theories appear more probably true, it would tend to support it, and might well be considered by the jury. If the defendant had taken a license to sell intoxicating liquors at a certain place, it would so far show that he had made preparations to carry on the business there, and would be a circumstance somewhat similar in its nature to the putting up of his sign over the door, or procuring the ordinary implements of the traffic. The fact that the evidence was slight, and not in itself sufficient to convict, is no reason to hold it inadmissible, or entitled to no weight whatever in connection with other evidence.

Exceptions overruled.